                Case 2:20-cv-00954-TSZ Document 6 Filed 06/22/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       DIVINE SON IRVIS,
 8                           Petitioner,
                                                      C20-954 TSZ
 9         v.                                         [related to CR15-205]

10                                                    MINUTE ORDER
       UNITED STATES OF AMERICA,
11                           Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     Petitioner having filed a motion under 28 U.S.C. § 2255 to vacate his
14
     conviction and set aside his sentence, and the United States Attorney having already
     appeared in this action, the Court DIRECTS as follows:
15
                  (a)      Within thirty-five (35) days of the date of this Order, the United
16         States shall file and serve an Answer in accordance with Rule 5 of the Rules
           Governing Section 2255 Cases in United States District Courts. The United States
17         shall note the Answer for consideration on the fourth Friday after it is filed.
18                (b)    Petitioner may file and serve a response not later than on the
           Monday immediately preceding the noting date of the Answer. The United States
19         may file and serve a reply brief not later than on the Thursday immediately
           preceding the noting date.
20
                  (c)     If no Answer is timely filed, the Court will deem petitioner’s § 2255
21         motion ready for consideration on July 31, 2020. The Clerk is directed to NOTE
           petitioner’s § 2255 motion, docket no. 1, for July 31, 2020.
22

23

     MINUTE ORDER - 1
              Case 2:20-cv-00954-TSZ Document 6 Filed 06/22/20 Page 2 of 2



 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 22nd day of June, 2020.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
